DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The previous rejection of clams 1 – 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "its respective surface" in step (i).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 14, 16, 21, 22, 25, 26 and 30 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (US 2010/0216248 A1; “Wardlaw”) in view of  Salsman (US 9,347,962 B2; “Salsman”).
Regarding claim 1, Wardlaw teaches a method for sample collection and analysis, comprising: 
(a) providing a sample holder (apparatus 10; ¶31; figures 3 – 11) comprising a first plate (first planar member 12), a second plate (planar member 14), and one or more spacers (separators 16), wherein: 
(i) the first (first planar member 12) and second plates (planar member 14) are movable relative to each other into different configurations, including an open configuration and a closed configuration; 
(ii) each of the plates comprises, on its respective surface (the surface area of each plate that comes into contact with the biological fluid sample 54; figure 9; ¶43), a sample contact area (chamber 18; figure 6; ¶43) for contacting a sample that contains or is suspected containing an analyte; 
(iii) one or both of the plates comprises the spacers (separators 16A and 16B), and the spacers are fixed to the respective sample contact area; 
(iv) the heights of the spacers (separators 16) are predetermined (¶¶32 – 40); 
(v) at least one of the plates is transparent (¶¶35 – 39), 
(vi) one or both of the plates comprise a reagent (e.g., a coloration agent; ¶¶39 and 40) on the plate surface, (vii) the sample thickness is regulated by the first (first planar member 12) and second plates (planar member 14) and the spacer (separators 16) (¶¶32 – 40); 

(b) collecting the sample using the sample holder (e.g., blood; ¶42); 
(c) compressing the two plates into the closed configuration (a closed configuration defined by planar members 12, 14 are conformally pressed together being parallel to one another by nip rollers 74; figure 6A; ¶48);
(d) imaging, after step (b), at least one image of the sample in the sample holder, wherein the imaging is through the transparent plate (e.g., using light source 48 and CCD camera 50;¶42; e.g., white blood cells are readily imaged; ¶46; the use of the disclosed chamber can be for enumerating blood cells in whole blood or for the examination of any undiluted fluid having sufficient particles to count; ¶50; the variable-wavelength light source 48 and CCD camera 50 are movable in three dimensions so as to allow the optical analysis system 44 to focus upon the joined planar members 12, 14 in the examination area 42 and provide X-Y movement so as to allow scanning of the entire examination area 42, all under the control of  system computer 52; ¶48; figure 6A); 
(e) sending the sample holder and the at least one image to a computer (e.g., a separate system computer 52;¶42; figure 8); and 
(f) analyzing, using the computer, the sample and the at least one image to measures the analyte (e.g., using system computer 52;¶¶42 and 46 – 49; figure 8); wherein in the open configuration, the two plates are partially or entirely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates, and wherein in the closed configuration, which is configured after deposition of the blood sample in the open configuration (e.g., the Wardlaw apparatus is capable of  having its components separated, and the sample applied (e.g., drop of biologic fluid 54; ¶¶39, 40, 43 and 48; figure 6A), or the sample can be applied via port 28 with the assembled apparatus; ¶43; figure 9), at least part of the sample is compressed by the two plates into a layer of highly uniform thickness of a thickness of  200 µm or less (e.g., 4 microns;¶¶39 and 40), and the uniform thickness of the layer is confined by the sample surfaces of the plates and is regulated by the plates and the spacers. 
Wardlaw does not specifically teach that the image is sent to a computer at a remote location for sample analysis as recited in steps (e) and (f).
Salsman teaches a handheld diagnostic system that uses an image sensor for capturing images of a sample, and which also uses a remote mainframe computer for performing advanced data analysis for sample processing (col. 13, lines 4 – 19). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a remote computer as claimed for performing data processing and image analysis as recited in steps (e) and (f) above since a remote and more powerful computer system could more efficiently and effectively process accurate results for sample processing. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 6, Wardlaw teaches wherein one or both of the plates further comprise a binding site (e.g., bonding at points 29; ¶39; figure 6), or a storage site, or both.
Regarding claim 14, Wardlaw teaches wherein the one or both of the plates further comprise one or more processing reagents at the inner surface; wherein the one or more processing reagents are configured for sample treatment; and wherein the sample treatment comprises staining (e.g., astozone orange, methylene blue or oxazine 170; ¶39).
Regarding claim 16, Wardlaw teaches wherein the one or both of the plates further comprise one or more testing reagents at the inner surface, wherein the one or more testing reagents are configured for performing an assay on the sample (¶¶39 and 40).
Regarding claim 21, Wardlaw teaches wherein the sample comprises blood (¶43).
Regarding claim 22, Wardlaw teaches wherein the one or more processing reagents are configured for sample treatment and the sample treatment comprises staining (¶¶39 and 40).
Regarding claim 25, Wardlaw teaches the method of claim 1, wherein one of the plates is flexible, and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range 60 to 750 GPa-um (e.g., acrylic or polystyrene; ¶35; or polyethylene terephthalate (PET); ¶39). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 26, Wardlaw teaches the method of claim 1, wherein one of the plates is flexible, and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range 60 to 750 GPa-um, and the fourth power of the inter-spacer-distance (ISD) divided by the thickness (h) and the Young’s modulus (E) of the flexible plate (ISD4/(hE)) is 5x105 um3/GPa or less (e.g., acrylic or polystyrene; ¶35). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 30, Wardlaw teaches the method of claim 1, wherein the analyte comprises atoms, molecules, proteins, peptides, nucleic acids, synthetic compounds, inorganic compounds, organic compounds, bacteria, virus, cells, tissues, or nanoparticles (e.g., biological samples such as blood samples, bacteria, urine, etc.; ¶¶5 and 11).
Regarding claim 31, Wardlaw teaches wherein the spacings of the spacers (separators 16) are predetermined (figure 6).
Regarding claim 32, Wardlaw teaches wherein the spacings of the spacers (separators 16) is predetermined and are periodic (figure 6).
Regarding claim 33, Wardlaw teaches wherein the imaging images the sample and the spacers in the same image (the samples are imaged by the optical analysis system 44; ¶42; figure 8).
Regarding claim 34, Wardlaw teaches wherein one or both of the plate have location markers is that are periodic spacers (the spacers (separators 16) mark the location of the chambers 18; ¶39; figure 6).
Regarding claim 35, Wardlaw teaches wherein the sample comprises a diagnostic sample, an environmental sample, and foodstuff sample (e.g., a diagnostic sample comprising a  biological sample, such as blood samples, bacteria, urine, etc.; ¶¶5 and 11).
Regarding claim 36, Wardlaw teaches wherein the height of the spacers is 3 microns or less (the diameter or height of a separator bead (16) is 4 microns; ¶39).
Regarding claim 37, Wardlaw teaches wherein the height of the spacers is 10 microns or less (the diameter or height of a separator bead (16) is 4 microns; ¶39).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 5, 7 – 13, 15, 17 – 20, 23, 24, 27 – 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (US 2010/0216248 A1; “Wardlaw”).
Regarding claim 2, Wardlaw does not specifically teach the method of claim 1, wherein one or both plates comprise one or more visual marks, wherein the visual marks are used for cutting the sample. However, Wardlaw does teach the use of slides to examine samples (¶8). It is well known in the art to separate individual slides for examining separate samples.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, incorporating visual marks on the plates in order to facilitate cutting of the plates for individual samples would have been obvious to a person of ordinary skill in the art to facilitate further sample examination and analysis.
Regarding claim 3, Wardlaw does not specifically teach wherein the imaging uses a camera on smartphone with or without using an adaptor, wherein the adaptor comprises optical elements and/or lighting to facilitate the imaging, and the optical element comprises a lens or filter. However, the use of smartphones having a camera comprising various adaptor apparatus comprising a lens or filter with diagnostic apparatus is very well known in the art. Wardlaw teaches that the optical analysis system comprises a lens 46  and a CCD camera 50 (¶48). Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein the imaging uses a camera on smartphone with or without using an adaptor, wherein the adaptor comprises optical elements and/or lighting to facilitate the imaging, and the optical element comprises a lens or filter.
Regarding claim 4, Wardlaw does not specifically teach the method of claim 1, further comprising a step of cutting out a part of the sample holder, wherein the cut-out part of the sample is analyzed. However, Wardlaw  teaches that the sample film is scanned and examined (¶¶46 – 49). It would have been obvious to a person of ordinary skill in the art to include a step of cutting out a part of the sample holder, wherein the cut-out part of the sample is analyzed in order to further analyze the sample.
Regarding claim 5, Wardlaw does not specifically teach the method of claim 1, further comprising a step of measuring a lateral area of the sample holder and cutting out the lateral area from the sample holder, wherein the cut-out part of the sample is analyzed. However, Wardlaw  teaches that the sample film is scanned and examined (¶¶46 – 49). It would have been obvious to a person of ordinary skill in the art to include a step of measuring a lateral area of the sample holder and cutting out the lateral area from the sample holder, wherein the cut-out part of the sample is analyzed, in order to subject the cut-out sample to further analysis.
Regarding claim 7, Wardlaw does not specifically teach the method of claim 1, further comprising a step of calculating the volume of a portion of the sample by using the thickness of the portion of the sample regulated by the spacers and the lateral area of the portion of the sample. However, Wardlaw teaches using an internal means to calculate the exact chamber height for volume calculations (¶49).  It would have been obvious to a person of ordinary skill in the art to include a step of calculating the volume of a portion of the sample by using the thickness of the portion of the sample regulated by the spacers and the lateral area of the portion of the sample.
Regarding claim 8, Wardlaw does not specifically teach the method of claim 1, further comprising a step of calculating the volume of a portion of the sample by using the thickness of the portion of the sample regulated by the spacers and the lateral area of the portion of the sample, and a step of correcting the effects of a none-sample material; wherein the none-sample materials are the materials that are inside the sample but not from the sample. However, Wardlaw teaches using an internal means to calculate the exact chamber height for volume calculations (¶49). Wardlaw further teaches that particulate debris 26 can affect a small area of the chamber 18 (¶38) .  It would have been obvious to a person of ordinary skill in the art to include a step of calculating the volume of a portion of the sample by using the thickness of the portion of the sample regulated by the spacers and the lateral area of the portion of the sample, and a step of correcting the effects of a none-sample material; wherein the none-sample materials are the materials that are inside the sample but not from the sample.
Regarding claims 9 and 10, Wardlaw does not specifically teach the method of claim 1, wherein the reagent comprises a preservative that preserves the sample on the sample holder. However, the use of preservatives for biological samples is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to provide the reagent comprises a preservative that preserves the sample on the sample holder in order to preserve the sample for further analysis.
Regarding claim 11, Wardlaw does not specifically teach wherein the spacers have different pre-determined heights. However, Wardlaw does teach the use of separators 16 having a height 20 (¶¶31 – 34). It would have been obvious to a person of ordinary skill in the art to provide wherein the spacers have different pre-determined heights in order to facilitate effective sample analysis depending on different sample volumes.
Regarding claim 12, Wardlaw does not specifically teach wherein the one or both of the plates comprise one or more vent holes that connect the inner surface to the outer surface of the respective plate, and the one or more vents are configured to facilitate the vaporization of the vaporizable components in the uniform thickness layer of the sample. However, the use of vent holes with analytical apparatus is well known in the art when utilizing vaporizable samples and reagents.  It would have been obvious to a person of ordinary skill in the art to provide wherein the one or both of the plates comprise one or more vent holes that connect the inner surface to the outer surface of the respective plate, and the one or more vents are configured to facilitate the vaporization of the vaporizable components in the uniform thickness layer of the sample to facilitate effective sample analysis.
Regarding claim 13, Wardlaw does not specifically teach wherein the one or both of the plates further comprises one or more structural features comprising micro- or nanostructures, or elements, wherein the one or more structural features are configured for lysing, temperature manipulation, biomaterial extraction, component separation, or a combination thereof. However, the use of a temperature control mechanism with apparatus for analyzing samples that are temperature sensitive is well known in the art. It would have been obvious to a person of ordinary skill in the art to provide one or more structural features comprising micro- or nanostructures, or elements, wherein the one or more structural features are configured for  temperature manipulation,
Regarding claim 15, Wardlaw does not specifically teach wherein the one or both of the plates further comprise one or more trenches inside the sample contact area; and the one or more processing reagents are contained in the one or more trenches. However, Wardlaw teaches the incorporation of various reagents with the apparatus (¶¶39 and 40). It would have been obvious to incorporate one or more trenches to contain reagents for analyzing the sample. It would have been obvious to provide wherein the one or both of the plates further comprise one or more trenches inside the sample contact area; and the one or more processing reagents are contained in the one or more trenches.
Regarding claim 17, Wardlaw does not specifically teach wherein the assay comprises an immunoassay or an enzyme activity assay. However, Wardlaw teaches the incorporation of various reagents with the apparatus (¶¶39 and 40). Furthermore, performing assays on blood samples is well known in the art. It would have been obvious to provide wherein the assay comprises an immunoassay or an enzyme activity assay.
Regarding claim 18, Wardlaw does not specifically teach wherein the analyte is a nucleic acid. However, Wardlaw teaches the incorporation of various reagents with the apparatus (¶¶39 and 40). Furthermore, performing assays on blood samples is well known in the art. It would have been obvious to provide wherein the assay comprises an immunoassay or an enzyme activity assay, wherein the analyte is a nucleic acid.
Regarding claim 19, Wardlaw does not specifically teach the method of claim 1, further comprising a step of a measurement of the area or volume comprises of a portion of the sample, wherein the measurement comprising (i) having a marker on the first plate, the cover plate, between them, or any combination of thereof, (ii) taking a 2D (two-dimensional)/3D (three-dimensional image of the sample, wherein the images are taken multiple times using different viewing angles, different wavelength, different phase, and/or different polarization; and (iii) image processing based on the maker and the sample images. However, Wardlaw teaches that an optical analysis system 44 and a system computer 52 are used to examine and analyze the samples (¶¶42 and 48). Wardlaw teaches the incorporation of projections or markers on the planar members (¶40). Furthermore, the recited imaging techniques are well known in the art. It would have been obvious to a person of ordinary skill in the art to include the step of a measurement of the area or volume comprises of a portion of the sample, wherein the measurement comprising (i) having a marker on the first plate, the cover plate, between them, or any combination of thereof, (i1) taking a 2D (two-dimensional)/3D (three-dimensional image of the sample, wherein the images are taken multiple times using different viewing angles, different wavelength, different phase, and/or different polarization; and (iii) image processing based on the maker and the sample images in order to facilitate effective sample imaging and analysis.
Regarding claim 20, Wardlaw does not specifically teach the method of claim 1, wherein the imaging comprises light interference, or optical imaging a 2D (two-dimensional) or 3D (three-dimensional) imaging, optical imaging of multiple times, image processing, or any combination of thereof; wherein the optical imaging of multiple times uses different viewing angles, different wavelength, different phase, and/or different polarization. However, Wardlaw teaches that an optical analysis system 44 and a system computer 52 are used to examine and analyze the samples (¶¶42 and 48). Furthermore, the recited imaging techniques are well known in the art. It would have been obvious to a person of ordinary skill in the art to include the step of imaging which comprises light interference, or optical imaging a 2D (two-dimensional) or 3D (three-dimensional) imaging, optical imaging of multiple times, image processing, or any combination of thereof; wherein the optical imaging of multiple times uses different viewing angles, different wavelength, different phase, and/or different polarization in order to facilitate effective sample imaging and analysis.
Regarding claim 23, Wardlaw does not specifically teach the method of claim 1, further comprising (1) cutting out a part in the layer of uniform thickness having a predetermined lateral area; and (2) obtaining the sample inside the cut-out part, wherein the predetermined volume is determined by multiplying the predetermined lateral area and the uniform thickness of the spacers. However, Wardlaw  teaches that the sample film is scanned and examined (¶¶46 – 49). Cutting and removing the sample for further analysis would have been obvious to a person of ordinary skill in the art in order to facilitate the effective analysis of the sample. This claim merely recites an obvious way to determine the volume of the sample, by multiplying a selected or predetermined lateral area or surface area of a plate containing the sample of interest by the thickness of the spacers.
Regarding claim 24, Wardlaw does not specifically teach the method of claim 1, further comprising: measuring a lateral area of the layer of uniform thickness, and estimating the volume of the layer of uniform thickness by multiplying the lateral area thereof and the uniform height of the spacers. However, Wardlaw  teaches that the sample film is scanned and examined (¶¶46 – 49). Cutting and removing the sample for further analysis would have been obvious to a person of ordinary skill in the art in order to facilitate the effective analysis of the sample. Again, as indicated above for claim 23, this claim merely recites an obvious way to determine an estimation of the sample volume.
Regarding claims 27 – 29, Wardlaw does not specifically teach the inter-spacer distance between the spacers (separators 16; figure 6). In figure 6, the distance between the spacers 16 is about 3 times the diameter of port 28: 3 times 300 microns equals 900 microns (about the length of chamber 18) (the diameter of port 28 is specified as being approximately 300 microns; ¶39). It would have been obvious to adjust the inter-spacer distance in order to adjust the volume of chamber 18 depending upon the sample volume desired.
Regarding claim 38, Wardlaw does not specifically teach the recited spacer height range. However, Wardlaw teaches wherein the height of the spacers is 10 um or less (the diameter or height of a separator bead (16) is 4 microns; ¶39). It would have been obvious to a person of ordinary skill in the art to adjust the height of the spacers (separators 16) in order to adjust the volume of the sample under analysis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796